Citation Nr: 1449267	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for leukopenia.  

2.  Entitlement to service connection for uveitis, to include as secondary to leukopenia and neutropenia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and July 2009 rating decisions of the Department of Veterans Affairs, Regional Office (RO) located in Louisville, Kentucky.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files and finds that they contain the Veteran's  October 2014 Appellate Brief, which has been associated with the claims file.


FINDINGS OF FACT

1.  Leukopenia, a disability manifested by reduced white blood cell count, is a laboratory finding, which is not a chronic disability for which VA disability benefits may be awarded.

2.  The Veteran's claimed uveitis was not caused by or aggravated by his military service, did not manifest in service or within a year of service, and is not otherwise related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Leukopenia is not disease, disability, or injury for which applicable law permits the award of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131, 1701(1) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria to establish service connection for uveitis, include as secondary to neutropenia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law with which it is required to comply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.)


VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate that claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board acknowledges that no VCAA notice was provided to the Veteran with respect to his leukopenia claim.  However, in his January 2007 Notice of Disagreement, the Veteran contended that his original claim for lymphoma was misspelled and should have been a claim for leukopenia.  The Veteran was provided a July 2005 letter prior to the initial rating decision for his claim for lymphoma, which notified the Veteran of all five elements of service connection.  Prior to the initial rating decision in this matter for the Veteran's uveitis claim, a May 2009 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. §3.159(b); Dingess/Hartman, 19 Vet. App. at 484. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA medical records, and private medical records are in the claims file.  He has not identified any other outstanding records of evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran received a VA medical examination in November 2009 and medical opinions in November 2009 and March 2010, which are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA has satisfied its duties to notify and assist and, therefore, the Board may proceed with appellate review.  


The Merits of the Claims

The Veteran seeks entitlement to service connection for leukopenia.  Although a low white blood cell count was documented in service, the Veteran's service treatment records fail to reflect that he suffered from any chronic disability manifested by reduced white blood cell counts during active military service. 

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's service treatment records show a low white blood cell count in November 1989 and during the Veteran's separation examination in April 2001.  In the Veteran's November 2009 VA medical opinion, the examiner found that there was no objective clinical evidence to suggest the presence of a chronic disease manifested by chronic leukopenia/neutropenia.  The examiner went on to find that the low white blood cell count at this time represented a lab finding without evidence of a chronic disease process.  The examiner noted that the Veteran was not currently being treated for leukopenia and did not have a diagnosis of any underlying blood disorder.  

Leukopenia is a "condition involving abnormally fewer white blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 (1993).  Although there is evidence showing low white blood cell count in the Veteran's service treatment records, the Board notes that  leukopenia in and of itself is not a "disability" for which service connection may be granted.  Leukopenia is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his leukopenia.

Therefore, because leukopenia is not a disability for VA adjudicative purposes and the Veteran has not been shown to have a disability associated with his leukopenia, the preponderance of the evidence is against the Veteran's claim for service connection for leukopenia.

The Veteran also seeks entitlement to service connection for uveitis, including as secondary to neutropenia.  The Veteran's April 2009 letter from Elizabethtown Hematology-Oncology, PLC treats neutropenia/leukopenia interchangeably.  The Veteran's November 2009 VA medical opinion also uses the terms neutropenia and leukopenia interchangeably.  

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

In the Veteran's November 2009 letter from Elizabethtown Hematology-Oncology, PLC, Dr. R.R. opines that it is "certainly possible" that the Veteran's uveitis is related to his neutropenia/leukopenia.  In the Veteran's November 2009 VA medical examination, the examiner found that the Veteran had a diagnosis of pars planitis OS or uveitis in his left eye, which was being treated with eye drops.  

Because the Veteran's claimed leukopenia is not service-connected, his claim for uveitis as secondary to leukopenia must be denied.

The issue of whether the Veteran is entitled to direct service connection for uveitis must be considered.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran reports that he was admitted to an emergency room in July 1982 as a result of having battery acid thrown in his face.  July 2009 statement.  The Veteran's service treatment records reflect that he was treated in July 1982 for a report of having battery acid thrown in his face.  Additionally, the Veteran reports that in December 1986, he was seen at the hospital for an irritated eye problem.  July 2009 statement.  

On the Veteran's April 2001 report of medical history in connection with his separation examination, the Veteran noted several conditions but did not report anything having to do with his eyes.  These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's April 2009 letter from Elizabethtown Hematology-Oncology, PLC reflects that his uveitis has been documented since November 2006, which is more than five years after the Veteran's military service.  

The Veteran's March 2010 VA medical opinion states that there is no literature evidence that chemical exposure like this Veteran's exposure can cause pars planitis/uveitis.  

The Veteran has a current diagnosis of uveitis, as shown in his March 2010 VA medical opinion and his April 2009 private treatment letter.  However, there is no evidence to support the Veteran's contention that this disorder is related to his military service.  The March 2010 VA medical opinion states that the Veteran's July 1982 treatment for battery acid thrown in his face is less likely than not related to his current uveitis diagnosis.  The Veteran's allegations about the etiology of his current uveitis are not competent evidence of etiology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994)

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's uveitis had its onset in service or is otherwise related to it.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.









ORDER

Service connection for leukopenia and uveitis, including as secondary to neutropenia, are denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


